Citation Nr: 0321243	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  94-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether the veteran's monthly improved disability pension 
benefits were properly terminated, effective September 1, 
1992.

2.  Entitlement to waiver of recovery an overpayment of 
improved disability pension benefits in the amount of $1,528.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active service from December 1951 to October 
1953.  

This appeal arises from an April 1993 decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO), which terminated the veteran's improved 
disability pension benefits effective on January 1, 1993.  
This appeal also arises from a January 1994 decision of the 
RO's Committee on Waivers and Compromises, which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1,528.



REMAND

There have been changes in the law during the pendency of 
this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), made significant changes to the VA's duty to notify 
and to assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).  

In April+ 2003, subsequent to the enactment of the VCAA, the 
Board undertook additional development on the claim, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  In 
June 2003 the Board sent a letter to the veteran's last known 
address, requesting him to submit pertinent income and 
expense information.  That correspondence was returned by the 
postal service in August 2003 and it was indicated that there 
was no such address number.  The Board notes that, under the 
VCAA, and except as otherwise provided by law, a claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by VA. 38 U.S.C. § 5107(a).  
It has also been previously held that in the normal course of 
events, it is the burden of the claimant to keep VA apprised 
of his whereabouts.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should contact the veteran 
either at his current mailing address, if 
that can be ascertained, or at the last 
known mailing address as shown in the 
record and request that he submit 
evidence of income received in 1992 for 
himself and his spouse from all sources, 
including Social Security and employment.  
In addition the veteran should be told 
that he should submit documentation of 
unreimbursed medical expenses paid in 
1992, as they might reduce his countable 
income.  Also ask the veteran to complete 
and return a Financial Status Report (VA 
Form 5655).  Enclose two copies of the 
form with the request.

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


